899 So. 2d 497 (2005)
Anthony L. BREWER, Appellant,
v.
Gail Susan SOLOVSKY, Appellee.
No. 4D04-1220.
District Court of Appeal of Florida, Fourth District.
April 20, 2005.
Claire Cubbin, Fort Lauderdale, for appellant.
Alan D. Sackrin of Law Office of Alan D. Sackrin, Hallandale Beach, for appellee.
*498 WARNER, J.
We reverse the final judgment entered in this dissolution of marriage case because a non-final appeal was pending at the time of its entry. This non-final appeal was decided in Brewer v. Solovsky, 882 So. 2d 1019 (Fla. 4th DCA 2004).
Florida Rule of Appellate Procedure 9.130(f) provides that when a non-final appeal is pending, the trial court may proceed with all matters, including the trial, "provided that the lower tribunal may not render a final order disposing of the cause pending such review." Because the trial court is without jurisdiction to enter a final judgment during the pendency of a non-final appeal, the order in this case is void. See Katz v. NME Hosps., Inc., 791 So. 2d 1127, 1128 (Fla. 4th DCA 2000). This order is without prejudice for the trial court to reinstate the final judgment upon remand, as the non-final appeal has now been concluded. See Connor Realty, Inc. v. Ocean Terrace N. Condo. Ass'n, 572 So. 2d 4 (Fla. 4th DCA 1990).
Reversed.
GROSS and MAY, JJ., concur.